Name: Commission Regulation (EEC) No 1893/80 of 16 July 1980 amending, as regards production refunds on starches, Regulation (EEC) No 1570/78 laying down detailed rules for the application of Regulation (EEC) No 2742/75
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  foodstuff
 Date Published: nan

 No L 184/42 Official Journal of the European Communities 17. 7. 80 COMMISSION REGULATION (EEC) No 1893/80 of 16 July 1980 amending, as regards production refunds on starches, Regulation (EEC) No 1570/78 laying down detailed rules for the application of Regulation (EEC) No 2742/75 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1870/80 (2), Having regard to Council Regulation (EEC) No 1418 /76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by Regu ­ lation (EEC) No 1871 /80 (4), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (5), as last amended by Regulation (EEC) No 1877/80 (6), and in particular Article 8 thereof, Whereas Article 11 of Regulation (EEC) No 2727/75 provides that a production refund may be granted for common wheat used in the Community for the manu ­ facture of starch and for the manufacture of quellmehl intended for bread-making ; whereas Article 1 of Regu ­ lation (EEC) No 2742/75 determined the amount of the refund granted for such uses ; Whereas common wheat starch and quellmehl intended for bread-making are generally produced from common wheat flour ; whereas the production refund is calculated on the basis of the quantity of common wheat necessary for processing into starch or quellmehl ; whereas it is therefore appropriate to fix a rate for the processing of common wheat into flour ; whereas it is accordingly necessary to amend Article 1 (3) of Commission Regulation (EEC) No 1570/78 (7) and to correct errors in certain of the different language versions of the said Regulation ; whereas these amendments must take effect retroactively from the date of application of Regulation (EEC) No 1570/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Paragraph 3 of Article 1 of Regulation (EEC) No 1570/78 shall be replaced by the following : '3 . When common wheat flour, to be used for the production of starch or quellmehl, is placed under official supervision, a conversion rate of 1-40 tonnes of common wheat to 1-00 tonnes of flour shall be applied.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 22 July 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2 ) See page 1 of this Official Journal . (&gt;) OJ No L 166, 25 . 6 . 1976, p. 1 . (4 ) See page 4 of this Official Journal . ( 5 ) OJ No L 281 , 1 . 11 . 1975, p. 57 . (6) See page 13 of this Official Journal . (7) OJ No L 185, 7. 7. 1978, p. 22.